EXHIBIT 10.10

 

DUCOMMUN INCORPORATED

 

DESCRIPTION OF

2003 EXECUTIVE OFFICER BONUS ARRANGEMENT

 

The Ducommun Incorporated 2003 Executive Officer Bonus Arrangement (the
“Arrangement”) is designed to reward achievement of annual operating plan
objectives in order to build profitability and provide competitive compensation
levels. The Arrangement contains a formula-based incentive plan based on net
income and cash flow for corporate officers, and operating income and cash flow
for subsidiary officers, in excess of established thresholds. The participants
in the Arrangement are the four Ducommun corporate officers and two subsidiary
officers.

 

The Arrangement provides for bonus awards ranging from 0 to 150% of annual base
salary depending on position. The targeted bonus award under the Arrangement is
one-third of the maximum bonus eligibility for each individual. Bonus awards are
based on a combination of total corporate performance and on individual
performance of executive officers. The subsidiary officers are also measured
based upon the financial performance of their respective operating units. All
awards are subject to the approval of the Compensation Committee of the Board of
Directors.